Citation Nr: 0842969	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  03-33 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
residuals of a left knee disability.

2.  Entitlement to a rating higher than 10 percent for left 
knee scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from September 1959 
to September 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran appeared and testified at a hearing before the 
Board in March 2005.  Thereafter, the Board remanded the 
veteran's claims in June 2005 for further development.  The 
veteran's claims are ready to be adjudicated by the Board.  
However, the Veterans Law Judge who presided over the March 
2005 hearing is no longer employed at the Board.  The veteran 
was notified of this in a November 2008 letter, and advised 
that he had the right to a new hearing.  In response, the 
veteran has requested a videoconference hearing be scheduled.  
Thus, the veteran's claims are remanded to accomplish this.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
videoconference hearing in accordance 
with applicable procedures.  The 
veteran and his representative should 
be provided with notice as to the time 
and place to report for said hearing.

2.  Thereafter the case should be 
returned to the Board for further 
appellate consideration.  The purpose 
of this remand is to ensure due process 
of law.  By this remand, the Board 
intimates no opinion, legal or factual, 
as to the ultimate disposition of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




